 In the Matter of GULF PUBLIC SERVICE COMPANYandINTER-NATIONAL BROTHERHOOD OF ELECTRICAL WORKERS, LOCAL 790Cases Nos. R-1010 and C-1049.-Decided December 21, 1939ElectricUtility,Electric Appliance Sales and Service and Ice Industry-Interference,Restraint,and Coercion-Unit Appropriate for Collective Bar-gaining:power-plant operators,power-plant firemen,power-plantmaintenancemen, assistant chief engineer,line superintendent,line foreman,line crew, serv-icemen, and meter readers in the power and distribution departments, ex-cluding office, clerical and supervisory employees not hereinbefore mentioned-Representatives,:proof of choice:stipulation as to membership in Union-Col-lectiveBargaining:refusal to bargain in good faith,refusal to negotiate anagreement with any labor organization,refusal to recognize the Union ; re-spondent ordered tobargain collectively with the Unionupon request-Strike:caused by respondent's unfair laborpractices-Discrimination:sustained as toemployees discharged for participating in the strike;dismissed as to one em-ployee discharged prior to thestrike-Reinstatement Ordered: all strikers-Back Pay:ordered to all strikers from date of discharge until offer of rein-statement-CompanyDominated Union.:assistance in formation and organiza-tion of Cooperative;respondent ordered to refuse recognition to Cooperative asrepresentative ofemployees-Investigationof Representatives:petition dismissedin view of order to bargain.Mr. Harry C. DuncanandMr. 'E. P. Davis,for the Board.Smithdeal, Shook cf Lefkowitz,byMr. W. H. ShookandMr. J. L.Shook,of Dallas, Tex., andNorman, Stone c Norman, by Mr. Sum-mers A. Norman,of Jacksonville, Tex., for the respondent.Mueller & Mueller,byMr. Karl H. Mueller,of Fort Worth, Tex.,for the I. B. E. W.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges, amended charges, and supplemental charges dulyfiled by International Brotherhood of Electrical Workers, Local 790,herein called the I. B. E. W., the National Labor Relations Board,herein called the Board, by Jay Oliver, Acting Regional Director forthe Sixteenth Region (Fort Worth, Texas), issued a complaint dated18 N. L.R. B., No. 74.562I GULF PUBLIC SERVICE COMPANY563July 29, 1938, and by Edwin A. Elliott, Regional Director for theSixteenth Region, issued a supplemental complaint dated August 11,1938, against Gulf Public Service Company, Jacksonville, Texas,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (2), (3), and (5) andSection 2 . (6) and (7) of the National Labor Relations Act, 49 Stat.449, herein called the Act.Copies of the complaint and supplementalcomplaint accompanied by notices of hearing were duly served uponthe respondent and the I. B. E. W.The complaint alleged in substance (1) that the respondent dis-charged and refused to reinstate H. D. Stevens because of his activityand membership in the I. B. E. W.; (2) that the respondent refusedto bargain with the I. B. E. W. in regard to conditions of employ-ment, although the I. B. E. W. represented a majority of the em-ployees of the respondent in an appropriate unit; (3) that in protestagainst the refusal to bargain 13 named employees engaged in a strikeon July 9, 1938; (4) that the respondent discharged these 13 em-ployees because of their membership and activity in the I. B. E. W.;(5) that the respondent imported and employed strikebreakers in theplace of the employees discharged, requested the striking employees toquit the I. B. E. W. and return to work, and hired armed guardsfor the purpose of terrorizing the striking employees; and (6) byeach of these acts and by various other acts the respondent inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.The supplementalcomplaint alleged in substance that the respondent had dominatedand interfered with the organization and administration of a labororganization known as the Gulf Public Service Company EmployeesCooperative, herein called the Cooperative.On August 5, 1938, therespondent filed an answer to the complaint and on August 17, 1938,a supplemental answer to the supplemental complaint denying thatit had engaged in the alleged unfair labor practices or that the re-spondent was engaged in commerce within the meaning of the Act.On August 6, 1938, the I. B. E. W. filed with the Regional Directorfor the Sixteenth Region a petition alleging that a question affectingcommerce had arisen concerning the representation of employees ofthe respondent and requesting-an investigation and. certification ofrepresentatives pursuant to Section 9 (c) of the Act.On August 9,1938, the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 1, as amended, ordered an investigation and au-thorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice, and acting pursuant to Article 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII, Section 10 (c) (2), and Article II, Section 37 (b), of said Rulesand Regulations, further ordered that the representation proceedingand the proceeding with respect to the alleged unfair labor practicesbe consolidated for the purposes of hearing.On August 11, 1938,the Regional Director issued a notice of hearing, copies of which wereduly served upon the respondent and the I. B. E. W.Pursuant to notice a consolidated hearing was held in Jacksonville,Texas, from August 8 to August 10, 1938, inclusive, and from August18 to September 6, 1938, inclusive, before L. Richard Insirilo, theTrial Examiner duly designated by the Board.Prior to the hearingthe respondent moved to dismiss the complaint upon the merits andon the ground that it was not engaged in commerce within the mean-ing of the Act. This motion was renewed at the beginning of thehearing, at the termination of the Board's case, and at the conclusionof the hearing.At the commencement of the hearing, the Cooperativemoved to intervene in the proceedings.The Trial Examiner denied.allof the aforesaid' motions.The Board, the respondent, and theI.B. E. W. were represented by counsel and participated in the hear-ing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing upon the issues wasafforded all parties.During the course of the hearing the TrialExaminer made rulings on other motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On November 12, 1938, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties.Hefound that the respondent had engaged in and was engaging in unfairlabor practices affecting commerce within the meaning of Section 8(1), (2), (3), and (5) and Section 2 (6) and (7) of the Act, bydominating and interfering with the formation and administrationof the Cooperative and by contributing support thereto, by discharg-ing and refusing to employ H. D. Stevens and the 13 named em-ployees who struck on July 9, 1938, and by refusing to bargain col-lectively with the I. B. E. W. as the representative of a majority ofthe employees of the respondent in an appropriate unit.He recom-mended that the respondent cease and desist from engaging in theunfair labor practices and, affirmatively, disestablish the Cooperative,offer back pay to H. D. Stevens found to have been discriminatorilydischarged, but undesirous of obtaining reemployment with the re-spondent, offer full reinstatement with back pay to the 13 other em-ployees found to have been discriminatorily discharged, and bargainwith the I. B. E. W., upon request, as the exclusive representative ofthe respondent's electrical employees, with respect to rates of pay,wages, hours of employment, and other conditions of employment. GULFPUBLIC SERVICECOMPANY565On November 29, 1938, the respondent filed exceptions to the Inter-mediate Report and to various rulings of the Trial Examiner.OnFebruary 28, 1939, and March 20, 1939, respectively, the respondentand the I. B. E. W. filed briefs in support of their contentions.On September 21, 1939, pursuant to notice served upon all theparties, oral argument was held before the Board in Washington,D. C. Only the respondent was represented before the Board and par-ticipated in the hearing.The Board has considered the briefs filedby the parties and the exceptions filed by the respondent.Exceptfor those which are consistent with the findings, conclusions, andorder set forth below, the Board finds the exceptions to be withoutmerit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation with its principal officeand place of business at Jacksonville, Texas. It produces electricityat its plant in Jacksonville, Texas, and transmits to and distributesthis electricity in 15 towns located in Texas, with an approximatetotal population of 25,000. It is also engaged in the manufacture ofice in Cherokee and Smith counties, Texas, and in the distribution ofice in Jacksonville, Troup, Rusk, and Alto, Texas. In addition, itsells, installs, and services refrigerators, stoves, and other electricalappliances in the afore-mentioned towns as well as in Overton, Texas.Approximately 80 persons are employed by the respondent to assistin the operation of its various enterprises.Exclusive of labor andsalaries,therespondent's total operating expenses amount toapproximately $200,000.00 annually.The respondent sells electrical appliances each year amounting invalue to $60,000, of which 90 per cent are obtained from the Westing-house Electric Supply Company, of Dallas, Texas.These electricalappliances are manufactured by the Westinghouse Electric Corpora-tion 1 in States other than the State of Texas.The respondent alsopurchases annually meters, transformers, cables, copper wire, insula-tors, and other supplies amounting in value to approximately $12,000from the Allis Chalmers Manufacturing Company and the Westing-house Electric Company, both of Dallas, Texas, and the Nehring1The stipulation from which these and other facts pertaining to the business of therespondent are taken,recites that the electrical appliances purchased from the Westing-house Electric Supply Company had "come to rest" in Texas.This stipulation refers totheWestinghouse Electric Supply Company,the Westinghouse Electric Company, and theWestinghouse Electric Corporation. It is not clear wehther these are all the same or threeseparate companies. 566DECISIONSOF NATIONALLABOR RELATIONS BOARDElectricWorks of De Kalb, Illinois.Over 50 per cent of these sup-plies are obtained from the Nehring Electric Works of Illinois.Each year the respondent sells approximately two hundred tons ofice to the American Refrigeration Transit Company and the PacificFruit Express Company, both of Houston, Texas, for use in connec-tion with the shipment of tomatoes. This ice is loaded by employeesof the respondent into refrigerator cars standing on the tracks ofthe International-Great Northern Railroad Company and the Texas &New Orleans Railway Company, which are railroads incorporated inTexas with lines wholly in Texas but connecting with interstate rail-road lines.The refrigerator cars, loaded with tomatoes, are trans-ferred to the tracks of these connecting lines and some of the carsare delivered to places outside of Texas.In order to satisfy the needs of its customers in Overton and Arp,Texas, the respondent purchases each month approximately 150,000kilowatt hours of electricity from the Southwestern Gas & ElectricCompany. The main plant of the Southwestern Gas & Electric Com-pany is located in Shreveport, Louisiana, and the electricity producedin Shreveport is transmitted through lines which the SouthwesternGas & Electric Company maintains in Texas.2For the distribution of the electricity which it buys and produces,the respondent maintains 5,185 meters. It includes among the con-sumers of its electricity, the Hurricane Refining Company, which pur-chased 679,115 kilowatt hours for the operation of its plants fromApril 1937 to March 1938.This company refines approximately6,500 barrels of oil a day, the greater part of which it ships to placesoutside Texas.Its principal raw material is crude oil, 75 per centof which is transported to its plants from Louisiana.The respondentalso -furnishes electricity to the following concerns in Texas whicheither purchase raw materials in States other than Texas or shipfinished products to places outside Texas or both : the Crown Coca-Cola Bottling Company, the Jacksonville Candy Company, the AberBox Company, the Montgomery Gin, the Shaw Gin, and the Latti-more Gin.The operations of these companies would be materiallyaffected if the respondent should cease furnishing electricity.Ex-cluding the Jacksonville Candy Company, whose annual purchaseof electricity is not given, these companies bought 90,093 kilowatthours of electricity from the respondent during the year commencingin April 1937 and extending to March 1938. During the same period,8 The Southwestern Gas & Electric Company also purchases electricity-generated by theTexas Power and Light Company at its plant in Trinidad,Texas.The respondent contendsthat the electricity which it draws from the lines of the Southwestern Gas & Electric Com-pany is ultimately derived from the electricity produced in Trinidad,Texas.While wecannot determine from the record to what extent the electricity bought by the respondenthas its source in Trinidad,Texas, it is clear that the sale of this electricity is made directlyto the respondent from the Southwestern Gas & Electric Company of Louisiana. GULF PUBLIC SERVICE COMPANY567the respondent sold a total of 16,227 kilowatt hours of electricity toUnited States Post Offices located in the towns serviced by the re-spondent.This electricity was used to provide lighting and tooperate the motors of canceling machines. In addition to the rail-roads mentioned above, the respondent sold electricity to the St.Louis-Southwestern Railway Company, also a Texas corporation withlines wholly within Texas but which connect with independent rail-road systems operating in States other than Texas.These railroadspurchased 21,554 kilowatt hours of electricity from April 1937 toMarch 1938, which they used for lighting passenger and freight sta-tions and street crossings.For the same period, the respondent sold45,476 kilowatt hours of electricity to the Two States TelephoneCompany, the Gulf States Telephone Company, and the SouthwesternBell Telephone Company. This electricity was used to furnish powerand lighting, facilitating the transmission of telephone calls withinTexas and from and through Texas to points outside of Texas. Therespondent also sold 5,367 kilowatt hours of electricity to The WesternUnion Telegraph Company from April 1937 to March 1938.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of ElectricalWorkers, Local 790, af-filiated with the American Federation of Labor, is a labor organizationadmitting to membership employees of the respondent in the powerand distribution departments.Gulf Public Service Employees Cooperative is a labor organizationadmitting to its membership employees of the respondent.III.THEUNFAIR LABOR PRACTICESA. The refusal to bargain collectively; the strike; the discharges;interference, restraint, and coercion1.The appropriate unitThe complaint alleges that a unit consisting of the employees inthe power and distribution departments 3 in Cherokee, Anderson,Smith, and Rusk Counties, Texas, excluding office, clerical, and super-visory employees, constitutes a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.This allegation was not denied by the respondent in its answer.8 The complaint would confine the unit, In effect, to the employees engaged either In theproduction,transmission,or distributionof electricity.It would omit the employees en-gaged in the sale and distributionof electricalappliances and the manufacture,sale, anddistribution of ice.283029-41-vol. 18-37 568DECISIONS OF NATIONALLABOR RELATIONS BOARDThe respondent would, however, place a broader interpretation uponthe words "power and distribution departments" than the I. B. E. W.It would include 12 employees in addition to the 22 employees whoboth the respondent and the I. B. E. W. agree are included in theappropriate unit.4On the other hand, the I. B. E. W. insists uponthe inclusion of the line superintendent, a supervisory employee whomithas admitted to membership since its inception, if the assistantchief engineer, whom the respondent wants in the unit, is included.The following classifications of employees are those which both par-ties would include in the unit :A. Power plantoperators--------------------------------°[4]B. Power plant firemen_ -----------------------------------[3]C. Power plant maintenance men---------------------------[2]D. Line foreman-------------------------------------------[1]E. Line crew-----------------------------------------------[5]F. Servicemen --------------------------------------------[5]G.Meterreaders-------------------------------------------[2]The respondent argues that the following classifications of employeesshould also be included within the appropriate unit while theI.B. E. W. contests their eligibility for inclusion :H. Local managers°---------------------------------------- `[7]1.Ice and/or electric employees 1°--------------------------[4]J.Purchasing agent and storekeeper------------------------[1]A. Store clerk---------------------------------------------[1]In addition the parties are not in agreement concerning the followingemployees :L. Line superintendent------------------------------------- -[1]M. Assistantchief engineer ---------- -----------------------[1]The respondent would exclude the line superintendent and includethe assistant chief engineer while the I. B. E. W. argues that if the4We will refer in our discussion of the appropriate unit to the situation existing prior toJuly 9, 1938, when the members of the I. B. E. W. went out on strike allegedly as a resultof the unfair labor practices of the respondent.The striking employees were immediatelydischarged and replaced by other employees.See Sections 3 and 4,infra,for a discussionof the strike and the events preceding the strike.6Within the brackets are contained the number of employees in each classification priorto July 9, 1938.Unless otherwise indicated,the employees worked in Jacksonville,Texas.°The line crew is composed of linemen,ground men,and a truck driver who assists inthe work of the line crew.°One service man worked in Jacksonville,Texas, and one each of the other four in Over-ton, Arp, Alto,and Troup,Texas.8Although classified as meter readers, these men performed such other duties as metertesting,patrolling street lights,collecting, and trouble shooting.° The respondent had one local manager in charge of its operations in each of the follow-ing towns:Overton,Arp, Frankston,Rusk,Bullard, Alto, and Troup,Texas.1°The respondent bad two employees in this classification in Rusk, one in Alto, and an.other in Troup,Texas.These employees divide their work between the sale and distribu-tion of ice and the distribution of electricity.They are discussed more fully below. GULF PUBLIC SERVICE COMPANY569assistantchief engineer is included, then the line superintendent alsofalls within the appropriate unit 11Collective bargaining between the I. B. E. W. and the respondentprior to 1937 resulted in a contract between the I. B. E. W. and therespondent which was in effect from July 1935 to July 1936.Thiscontract, which is the only contract executed by the respondent withthe I. B. E. W. or, so far as the record reveals, with any labor organ-ization,recognized the I. B. E. W. as "sole bargaining agent for theemployees in the employ of the Gulf Public Service Company in theJacksonville Division in the Mechanical Department (power plant,substation, distribution, andmeter departments)' so long as themajority of the employees in said department desire suchrepresenta-tion."The contract specified which employees were included withinthis general recognition clause in providing for minimum rates ofpay for particular classifications of employees.The followingclassi-fications were included :1.Line superintendent.2.Line foreman.3.Linemen.4.Combination truck and line helper.5.Line helper,apprentice,or groundmen.6.Journeyman meter tester.7.Journeyman meter setter.8.Trouble man in Jacksonville.9.All ruralcombination men."The respondent,has not been consistent in its claim with respect to the appropriateunit.We have adopted the position of the respondent which we have outlined above fromits briefs and exceptions.However, in its exceptions the respondent states that it bad"alleged that the appropriate unit was substantially the same as that found"by the TrialExaminer and specifically adopted his finding of the appropriate unit as its own contention.The Trial Examiner held that"All generation,production, transmission,distribution, andmaintenance electrical employees in respondent's employ, including line foremen (who inrespondent's set-up work with tools as part of the line crew under the supervision of theline superintendent, his supervisory authority giving him no right to hire or fire but beinglimited only to detailing men to particularwork),and including combination trouble shoot-ers and local managers,1.e., competent trouble shooter, who being alone in small communi-ties are given titles of local managers and who act partially in that capacity but whodevote the majority of their time to the actual maintenance of the electrical system, andincluding power plant operators, power plant firemen, line men, meter readers,meter test-ers,maintenance men, ground men in the line crew,and truck drivers in the line crew,constitute an appropriate unit for the purposes of collective bargaining within the meaningof Section 9 (b) of the National Labor Relations Act.Excluded from the appropriate unitare the chief engineer,the line superintendent,and such other supervisory officials whohave no direct connection with the accomplishment of the electrical job, whether it be ingeneration,transmission,distribution,ormaintenance.Also excluded are all office em-ployees, appliance salesmen,ice delivery men, and ice pullers."While the Trial Examinerwould include only the local managers who work alone,the respondent now insists uponthe inclusion of all the local managers.No mention is made by the Trial Examiner of theice and/or electrical employees,the purchasing agent, or the store clerk,yet the respondentasserts that they should also be included.At the oral argument before the Board, counselfor the respondent questioned the eligibility of the truck driver in the line crew.Therespondent had, however,included him in its listing of eligible employees both in its briefsand exceptions and the Trial Examiner,whose findings the respondent adopted, also in-cluded him in the unit.We point out below that he was covered by the contract betweenthe I.B. E. W. and the respondent. 570DECISIONSOF NATIONALLABOR RELATIONS BOARD10.Assistant chief engineer.11.Watch engineer.12.Turbine and switchboard operators.13.Firemen.14.Maintenance men.The respondent terminated this contract after it had been in exist-encefor 1 year.The extent to which this contract covered the various classifi-cations of the respondent's employees affords in large measure abasis for resolving the conflicting claims of the respondent and theI.B. E. W. with respect to the appropriate unit.The following classifications may properly be included within theappropriate unit: power-plant operators, power-plant firemen, power-plant maintenance men, line foreman, line crew, servicemen, andmeter readers.The I. B. E. W. and the respondent would includethem, they are intimately associated either with the production,transmission, or distribution of electricity, and the I. B. E.W. hasbargained for them in the past.On the other hand, we see no justi-fication for the inclusion of the purchasing agent or the store clerk.According to Frank C. Rand, district manager of the respondent, thepurchasing agent "keeps all the stores; takes charge of them, ordersthem, purchases them, and takes care of them after they get to thestoreroom, and passes them out to the line department on their order."Rand also testified that the purchasing agent did "a certain amountof electrical distribution and transmission engineering." It is clear,however, that he is primarily employed for the purpose of purchas-ing, storing, and distributing supplies and materials.The purchas-ing agent is assisted in this work by the store clerk who, as his titlesuggests, has general clerical duties.These two employees are onlyindirectly associated with the electrical operations of the respondent.They have not been considered as part of the appropriate unit inthe negotiations which the I. B. E. W. has conducted with the re-spondent in the past. In view of this fact and the nature of theirwork, we are of the opinion that they should be excluded from theunit.Local managers.-Therespondent's plant and principaloffices arelocated at Jacksonville.It also maintains offices in seven outlyingtowns.These offices are in charge of employees known as local man-agers who are the respondent's representatives in its dealings withthe public in each of these towns 12 The local managers in Frankston12The respondent insists upon the inclusion of these employees within the appropriateunit, questioning their supervisory eapecity.Except for the local managers in Frankstonand Bullard, who are the only employees of the respondent in these two towns, the super-visory status of the local managers is clearly established by the record.Rand,districtmanager, testified that". . .In the main,the men in each town are under the local man- GULF PUBLIC SERVICE COMPANY571and Bullard are the only employees of the respondent in these twotowns while the local managers in the other five towns have underthem staffs of varyingsize.13In addition to supervising the em-ployees under them, the local managers also perform duties similar tothose of employees on their staffs.E. Paul Harlan, local manager inArp, Texas, stated that his duties consist of "running the office, billingand collecting, contacting the public, and at present meter readingand setting meters."Of course, the local managers in Frankstonand Bullard have no supervisory duties.They are, however, therepresentatives of the respondent in these two towns.The contract between the I. B. E. W. and the respondent, discussedmore fully above, does not cover either the two localmanagers inFrankston and Bullard or the otherfive local managers.It is confinedexclusively to the employees "in the Jacksonville Division in theMechanical Department."The local managers, as we have statedabove, all work outside of Jacksonville.The contract doesmention, inspecifying minimum rates of pay, employees designated as "rural com-bination men."This is the only classification of employees who areemployed outside of Jacksonville and who are covered by the contract.Nowhere in the contract are the local managers mentioned.A "ruralcombination man," it appears, is another title for the employees whomwe have previously classed as service men.Marvin Ragsdale, presidentof the I. B. E. W., testified that a "combinationman" is a "meter readerand service man."L. F. Dunlop, whom the respondent has classifiedas a service man inArp, Texas, testified that his duties include "troublecalls, re-fusing transformers, running services, setting meters, readingmeters, servicing merchandise, also extensions, etc."The listing of hisduties demonstrates the appropriateness of the title "combinationman."It is apparent from the record, therefore, that the employees havenot, in bargaining with the respondent, included the localmanagers.Sincethe employees have established the propriety of a unit which doesnot include the local managers, we see no reason for adopting a unitcontrary to this practice and custom.We shall therefore excludethem 14ager in that town."Many incidents are set forth In the record wherein their supervisorycapacity is revealed.Thus, when the respondent sought to transfer H. D. Stevens fromJacksonville to Overton,Rand mentioned that A. A. Hall,the local manager in Overton,had asked for Stevens.An organizer of the Cooperative testified that he and two otheremployees had called upon Lloyd Lattimore,local manager in Troup, and"asked permissionto see the employees."13Prior to the strike on July 9, 1938,the local managers had the following number ofemployees under the them : Lloyd Lattimore,Troup,Texas, eight;Clyde Poore,Alto, Texas,four ; A. E. Laney, Rusk, Texas, two;A. A. Hall, Overton,Texas, two;and E. Paul Harlan.Arp, Texas, two.14Cf.Iowa Southern Utilities CompanyandUtilityWorkers Organizing Committee, Local109 (C. 1. 0.)et at.,15 N. L. R.B., 580, wherein we excluded local managers from theunit. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDIce and/or electrical employees.-Wehave, in using the term iceand/or electricalemployees,stated the issue with respect to these em-ployees.The I.B.E. W. would exclude them as employees engagedprimarily in the ice business while the respondent contendsthat theyperform work in connection with the electrical business and are there-fore eligible for inclusionwithin theappropriate unit.The fouremployees involved are :James Salman, employed in Rusk, Texas,Richard Warren in Troup, Texas, Roy Isgate in Rusk, Texas,and 0. K.Chesshire in Alto, Texas.During the hearing, Rand identified Ches-shire as an"ice plant operator,"Warren as an"ice plant operator,"Isgate as an "ice plant operator and electric serviceman," and Salmanas a "service man."Later in the hearing,Rand testified concerningthe duties of these men.The duties attributed to Isgate and Chesshirewere identical.Both were employed as"ice delivery man, ice plantoperator,patrolman, lineman helper, meter setting and removing,- ap-pliance service and house wiring."Warren's duties differed onlyslightly.They were defined to include "ice delivery,ice plant operator,patrolman, switching,lineman helper,appliance service, appliancedelivery."While these three employees, that is Chesshire, Isgate, andWarren, performed certain duties which were related to the electricalbusiness of the respondent,it is apparent that they were employedprimarily as icemen.We believe that theyshould be excluded fromthe unit for that reason. It also appears that these men were notincluded in the contract executedby theI. B. E. W.with the.respond-ent.They did not work in or out of Jacksonville and cannot be classi-fied as "rural combination men." For that reason, also,we are of theopinion that they should be excluded from that unit.James Salman appeared as a witness at the hearing.He testifiedthat his job requires him to work 4 hours in the morning in connectionwith the ice business.This time is spent either in operating the iceplant or in selling ice to customers.In the afternoon,he either readsmeters, which takes him about 21/2 days a month,collects bills, whichoccupies about 6 hours-a month of his time,setsmeters,delivers andinstalls electrical refrigerators and other electrical appliances, and per-forms other related jobs.While Salman divides his time equallybetween duties connectedwiththe electrical and ice business,we are ofthe opinion that he should be excluded from the appropriate unit. Theexclusive bargaining contractwhich theI. B. E. W.obtained from therespondent did not include a classification of employees which wouldcover Salman.We have mentioned previously that the contract wasrestricted,except for rural combination men, to employees who workedin Jacksonville.Salman, who was employed in Rusk,cannot be classi-fied as a "rural combination man."We shall therefore exclude himfrom the appropriate unit. GULF PUBLIC SERVICE COMPANY573Line superintendent.-The I. B.E.W. insists upon the inclusion ofthe line superintendent if the assistant chief engineer, whom the re-spondent considers to be in the appropriate unit, is included.Whileboth are supervisory employees, we believe that they fall within theunit.Joseph Atkinson, the line superintendent, has been a member ofthe I. B. E. W. since it was organized and was also a member of itspredecessors. ' The contract hereinbefore discussed covered his job byproviding a minimum wage for the line superintendent. It alsocovered the assistant chief engineer, who was not a member of theI.B. E. W. In view of this bargaining history, we feel that the linesuperintendent as well as the assistant chief engineer should be in-cluded, despite the supervisory nature of their jobs.In the light of our foregoing discussion, we find that a unit consistingof the power-plant operators, power-plant firemen, power-plant main-tenance men, assistant chief engineer, line superintendent, line foreman,line crew, service men, and meter readers in the power and distributiondepartments in Cherokee, Anderson, Smith, and Rusk counties, Texas,excluding office, clerical, and supervisory employees not hereinbeforementioned, constitutes a unit appropriate for the purposes of collectivebargaining and that said unit insures to employees of the respondentthe full benefit of their right to self-organization and to collectivebargaining and otherwise effectuates the policies of the Act.2.Representation by the I. B. E. W. of a majority in the appropriate,unitThe complaint alleges that the respondent refused to bargain collec-tively with the I. B. E. W. at times between July 20, 1937, and July 9,1938.The respondent's pay roll on July 1, 1937, contained the namesof 25 persons within the appropriate unit.Of this number, 16 weremembers of the I. B. E. W. 15The following changes occurred in the appropriate unit after July 1,1937.In October 1937, L. A. Garner, who is not and never has beena member of the I. B: E. W., was made a power-plant fireman. H. S.Gilliam, a member of the I. B. E. W., was injured in October 1937 and15The parties stipulated that the membership records of the I.B.E.W. revealed thatthe following employees were the 16 members of the I.B. E. W. in the appropriate unit :B.W. Andrews(line crew), J. A. Atkinson(line superintendent),R. T. Bellamy(line man),0.P.Caviness(power-plant operator),W. H. Crow(line crew), L. F. Dunlop(serviceman), L. P. Evans(service man),S.M. Fulton(power-plant operator),H. S. Gilliam (lineman), F. G. Gray(line foreman),M. Grey(line crew),A. Griggs(power-plant fireman),M. Hackett(power-plant operator),W. G. McKeown(power-plant fireman), W. M. Rags-dale (power-plant operator),and J.J.Richardson(meter reader).The following em-ployees in the appropriate unit were not members of the I. B. E. W. : G. Burrill (metertester),H. S. Dorrell(service man),T. J. Fields (service man),A. E. Galloway (assistantchief engineer),0. L. Garner(power-plant maintenance man), F. Jacobs (power-plant fire-man), T.McKeown(power-plant fireman),W. P. Smith(serviceman), and J. Wallace(power-plant maintenance man). 574DECISIONSOF NATIONAL LABORRELATIONS BOARDhad not worked for the respondent up to the time of the hearing, draw-ing compensation for his injuries.Although the record is not clear inthis respect, it appears that Gilliam's injuries are sufficiently perma-nent to cancel his tenure as an employee.He cannot be considered asan employee within the appropriate unit after the date of his injury.0. P. Caviness, a member of the I. B. E. W., ended his employmentwith the respondent on September 9, 1937. These changes reduced thenumber of employees in the appropriate unit to 24, decreased the num-ber of members of the I. B. E. W. therein to 14, and increased the num-ber of employees who were not members to 10. This condition did notalter until after the strike of July 9, 1938.Paul Evans, a member ofthe I. B. E. W., failed to go out on strike and thereafter terminated hismembership in the I. B. E. W. He paid his dues to the I. B. E. W.through June 30, 1938. In June 1938, Joseph Atkinson, the line super-intendent, was demoted to Frank Grey's job as line foreman while Greywas put to work in the line crew. This change, it appears, was onlytemporary, resulting from a general reduction in the size of the linecrew.We find, accordingly, that on July 20, 1937, and at all times there-after, the I. B. E. W. had been designated and selected by a majorityof the respondent's employees in the appropriate unit.Pursuant toSection 9 (a) of the Act, it was, therefore, on that date, and at all timesthereafter, the exclusive representative of all the employees in suchunit for the purposes of collective bargaining with respect to rates ofpay, wages, hours of employment, and other conditions of employment.3.The refusal to bargainIn February or March, 1934,11 a union, known as the Brotherhoodof Edison Employees of America was organized by employees of therespondent.This union changed its name to Brotherhood of UtilityEmployees of America within 2 or 3 months after its inception. Itbecame affiliated with the I. B. E. W. in May 1935.Shortly after the organization of the first union,17 a committee ofthe union met with Frank C. Rand, district manager of the respondent,16Events occurring prior to July 5, 1935, the effective date of the Act, are considered inorder to determine the propriety of the respondent's conduct since the effective date of theAct, and not as the basis for any findings of unfair labor practices.See N. L.R. B. v.Pennsylvania Greyhound Lines,Inc., et of.,303 U.S. 281, rev'g91 F. (2d) 178 (C. C. A.3) and enf'gMatter of Pennsylvania Greyhound Lines,Inc., Greyhound Management Com-pany, CorporationandLocal Division No. 1063 of the Amalgamated Association of Street,Electric Railway, and MotorCoachEmployees of America,1N. L. R. B. 1;Matter of TheWestern Union Telegraph Company, a corporationandAmerican Communications Associa-tion,17N. L. R. B. 34.17 Our findings concerning the respondent's refusal to bargain are based primarily on thetestimony of William Ragsdale, presidentof the I. B. E. W.,and C.R. Carle, internationalrepresentative.Ragsdale traced the relationsof the I.B. E. W. with the respondent whileCarle gave a complete,clear, and convincing account of the bargaining conferences whichpreceded the strike of July 9, 1938. For the most part and except as indicated below, therespondent neither denied nor contradicted the testimony of these witnesses in this respect GULFPUBLIC SERVICECOMPANY575and informed him that the union desired to negotiate an agreementwith the respondent.Rand expressed surprise and told the committeethat he would have to think the matter over.Another meeting fol-lowed in 2 or 3 weeks which was attended by C. C. Christ, vice presidentof the respondent.Christ informed the committee at this time "that hedidn't see any use of a written agreement, that they [the respondent]didn't make it a practice of having an agreement with the employees,with the union."At a third meeting, Rand reaffirmed that "it justwasn't the policy of the company to make written agreements withemployees."In June 1935, after the union had affiliated with the I. B. E. W., acommittee of the I. B. E. W. met with Rand and read to him a proposedagreement.From this document, the parties worked out another agree-ment.However, when they reached the subject of salary, Rand threwthe agreement down on his desk and stated emphatically that he wouldnot sign it.Another conference was held on or about July 15, 1935, atwhich time a proposed agreement was again read to Rand. This meet-ing ended when Rand said that "we can't go into the salary question atall, and I won't do it."Rand also told the committee during thismeeting that "he just didn't see any use of any working agreementcovering employees of the company, that they didn't cover the entiregroup of employees." 18Its inability to secure a contract from the respondent forced theI.B. E. W. to strike on July 16, 1935. This strike continued for 1week and gained for the employees a collective bargaining agreementwith the respondent.We have discussed certain provisions of thiscontract in Section1, supra,and we have mentioned that it grantedthe I. B. E. W. exclusive recognition, so long as the majority of theemployees desire such representation, for a unit composed of employeesengaged in the electrical operations of the respondent. It also pro-vided that it should be effective for 1 year from date and continuethereafter from, year to year unless terminated by one of the parties.The respondent exercised its right to terminate the contract at theend of the first year.On July 24, 1936, the day after the contracthad expired, the respondent held a meeting with a committee of theI.B. E. W. At this meeting the respondent was represented by L. L.Ferree, its general manager, S. A. Norman, attorney, and Rand.Ferree acted as spokesman for the respondent and informed the com-mittee that he was in a position to offer the employees a raise in salaryif they would continue to work without a written agreement.Headded that "he didn't see any use of another agreement."After con-ferring among themselves, the members of the committee elected tois In effect,Rand was arguing that a unit composed only of employees in the electricaloperations of the respondent was inappropriate and that the unit should be industrial. 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinue to work without an agreement. They were thereaftergranted a wage increase.The I. B. E. W. renewed its efforts to secure an agreement from therespondent in June 1937 when Ragsdale and Carle, internationalrepresentative of the I. B. E. W., called on Rand.Rand informedthem that he would have to obtain authority from Ferree before hecould consider an agreement.On July 16, 1937, Carle, Ragsdale, andanother member of the I. B. E. W. met with Ferree, Rand, and GlenGreen,ls the respondent's auditor.Carle told Ferree that he had anagreement in his pocket which he would like to present to him forconsideration.He explained carefully "that this agreement as drawnfor presentation was for negotiation purposes, and any clauses in itwas open for changes and discussion."Ferree asked which were themost important provisions of the agreement.When Carle repliedthat it "called for first a written agreement, and second, closed shop,and third, wages increases for the members," Ferree answered "thatclosed shop was out of the question, that there would be no wage in-creases, and that under no condition would he sign a written workingagreement" with the I. B. E. W. or any other labor organization.The I. B. E. W. made no further attempt to secure an agreementwith the respondent until June .1938.A committee then conferredwith Rand who told the members of the committee that he was with-out authority to negotiate an agreement.Ragsdale then wrote toFerree who stated, in replying to Ragsdale's letter, that he had"designated Mr. Rand to meet with you with authority to act and todiscusswith you working conditions with the operations of ourcompany in Texas."On July 5, 1938, representatives of the I. B. E. W. met with Randand Green.Carle, acting as spokesman for the I. B. E. W., askedRand if he was authorized to discuss working conditions and, whenhe had received an affirmative answer, read to him an agreement whichhad been prepared as a basis for negotiations.When Carle finishedreading the agreement, Rand said to him, "You must have your sea-sons mixed up.You think it is. Christmas instead of the 4th of July."He added that "It was against the policy of the Gulf Public ServiceCompany to make a written agreement with any of their employees"and that he was repeating this statement which Ferree had conveyedto the I. B. E. W. the year before.Carle then attempted to convinceRand that an agreement would be beneficial to the respondent as wellas to the employees.Rand replied that he disagreed with Carle.Healso claimed "that the members of Local 790 [I. B. E. W.] were inthe minority as compared with the entire employee pay roll of theGulf Public Service Company."19 Also spelled Greene. GULP PUBLIC SERVICE COMPANY577Rand was then asked to consider the agreement clause by clause andstate which portions were objectionable to the respondent.Rand re-plied "that all of it was objectionable."When Carle persisted inseeking to have Rand particularize the objectionable parts of theagreement, Rand indicated a provision requiring the respondent tosupply the men who worked outdoors with rain coats, hats, and rub-ber boots.Rand also averred that there would be no wage increases,which the agreement called for, but probably a reduction in wageswith the elimination of the line crew.After a discussion of the possi-ble elimination of the line crew, Carle asked Rand if it would not bemore satisfactory if all the electrical employees worked under the samerules and regulations.Rand replied that "he did not believe thatwould work satisfactory to the company."He added that it wouldnot be satisfactory for the employees in the electrical department sinceon several occasions non-union employees had told him they did notwant to be represented by the I. B. E. W.Carle then asked Rand if it would be possible to negotiate an agree-ment covering only the members of the I. B. E. W. Rand repliedthat the respondent had tried that and that it had proved very un-satisfactory.20Carle, nevertheless, continued in his effort to persuadeRand that an agreement would be desirable.He pointed out that theI.B. E. W. had contracts with 127 utility companies in the UnitedStates and Canada and to the best of his knowledge they were all wellsatisfied.Carle finally asked if it was possible to "negotiate somekind of a written agreement" and Rand answered "that an agreementcould not be drawn up that would meet their [the respondent's]approval to the extent that he would sign it and put it into effect."Rand was then asked if he would not sign "even if the agreement wasgood" and replied, "That is right."Rand's testimony is at variancewith Carle's statement in this respect.According to Rand, "Mr.Carle asked me if I would sign any sort of a contract to which Ireplied I would have to see the contract before I would give ananswer on that."We credit Carle's testimony.The conference on July 5, 1938, ended when Carle informed Randthat he had .to leave town. They then made an appointment for July9, 1938.The same parties attended this conference.Carle again tried toread the agreement to Rand who stopped him, stating "that on theprior meeting he had given all his reasons for not wanting to signa written working agreement" with the I. B. E. W. "and that nothinghad happened in the meantime to change his mind, so that it waspractically useless to go into the agreement again."The conference20 The only contract in evidence,diacpssed above, granted the I. B. E. W. exclusiverecognition. 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontinued, nevertheless, with the parties digressing into a discussionof many collateral matters.During the conference Rand was asked if he recognized theI.B. E'.W. as the bargaining agent for the electrical employees.He replied that he did not, explaining that non-union employees hadtold him they did not wish to be represented by the I. B. E. W. Theconference ended when Green suggested that he had to leave. Carlethen told Rand that he "would be thinking over a way that wouldmake it possible for the local union [I. B. E. W.] to get on agreeableterms with" the respondent.He asked Rand to do the same. Carleadded that there was no point in making a definite appointment fora future meeting but that if he or Rand had a "brainstorm" theycould get together.That evening the members of the I. B. E. W.voted to strike.We discuss this strike in Section4, infra.As we have stated above, the testimony given by Ragsdale andCarle pertaining to the respondent's refusal to bargain with theI.B. E. W. was in most material respects undenied and uncontra-dicted by the respondent.Ferree and Christ, general manager andvice president, respectively, did not appear at the hearing.Rand'stestimony, while at variance with the accounts given by Carle andRagsdale in certain details, tends to substantiate their testimony.In view of all the facts presented in the record, we find that theaccount we have previously given of the negotiations between therespondent and the I. B. E. W., based primarily on the testimonyof Ragsdale and Carle, is, in all substantial respects, an accuratedescription of these negotiations.4.The strike and the dischargesOn the evening of Saturday, July 9, 1938, after the bargainingconference discussed above, the members of the I. B. E. W. convenedfor the purpose of considering the results of this conference.Accord-ing to the minutes of the meeting, read into evidence, Ragsdale andCarle reported to the members that the meeting with Rand had beenvery unfavorable.A discussion. of the respondent's attitude towardsthe union ensued and thereafter the members voted unanimously tostrike in order to "try and enforce the Gulf Public Service Companyinto an agreement."The names of the employees who participatedin the strike are listed in Appendix A.On Monday, July 11, the Jacksonville Daily Progress, a local news-paper, carried a report of the strike in which Rand was quoted assaying, "All men who went out on strike have been removed from thepay roll."Ragsdale, president of the I. B. E. W., immediately calledRand on the telephone and asked if the statement attributed to himin the newspaper was correct.Rand replied that it was.Ragsdale GULF PUBLIC SERVICE COMPANY579conveyed this information to members of the I. B. E. W. Subse-quently, each employee who had gone on strike received a check fromthe respondent for services previously rendered on which was type-written the words, "Full and Final Payment."The record does not indicate precisely when the respondent replacedthe striking employees.Rand testified that a person named VanceBullard was hired 4 days after the strike, that Oren Sory was em-ployed "about July the 11," and that other named employees werehired "since the strike."In discharging these striking employees, Rand carried out a threathe had made to L. F. Dunlop in the summer of 1936 and to H. S.Gilliam in May 1937.Dunlop was told that he would not have ajob with the respondent if he went on strike again and Gilliam wasinformed that if the members of the I. B. E. W. engaged in a strike,they would be replaced by other employees.5.Conclusions with respect to the refusal to bargain, the strike, thedischarges, and the interference, restraint, and coercionThe course of negotiations between the respondent and theI.B. E. W. reveal a persistent determination on the part of therespondent to avoid the execution of an agreement with the I. B. E. W.The respondent's attitude was made manifest immediately after theorganization of the Brotherhood of Edison Employees of Americawhen C. CC. Christ informed a committee of the union that he sawno use for a written agreement and that it was contrary to therespondent's practice to make agreements with its employees.Therespondent's refusal to negotiate an agreement forced the membersof the I. B. E. W. to strike to obtain a collective bargaining agree-ment.While the I. B. E. W. thereby secured a written agreement,the respondent lost none of its resolve to avoid contracting with alabor organization.At the end of the first year, it terminated thecontract and offered the members of the I. B. E. W. an increase inwages if they would agree to continue to work without a contract.When the I. B. E. W. renewed its efforts to obtain an agreement inJune 1937, Ferree, acting for the respondent, countered with the state-ment "that under no condition would he sign a working agreement"with the I. B. E. W. or any other labor organization.The conferences between the I. B. E. W. and the respondent onJuly 5 and 9, 1938, reveal again the respondent's determination notto make itself a party to an agreement with a labor organization.Rand announced at the outset of the first meeting that "it was againstthe policy of the Gulf Public Service Company to make a writtenagreement with any of their employees." 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe have repeatedly held that an essential element of the collectivebargaining process is a willingness to embody the results of negotia-tions in a signed agreement with the representatives of the em-ployees.21When the respondent announced and adhered to a policyof avoiding the execution of any kind of an agreement with theI.B. E. W., it thereby placed an insuperable obstacle in the path ofcollective bargaining.The respondent's policy and practice weretantamount to a refusal to bargain with the I. B. E. W. The re-spondent also made clear to its employees, in this way, that it wouldnot engage in bona fide negotiations with the I. B. E. W. whetheror not it represented a majority of the employees within an appropri-ate unit. In this manner, the respondent interfered with, restrained,and coerced its employees in their right to self-organization andcollective bargaining.22The bargaining conferences between the respondent and the I. B.E.W. on July 5 and 9, 1938, were, as we have stated, severely preju-diced by the respondent's refusal at the outset to enter into an agree-ment with the I. B. E. W. In addition, the respondent indicatedan unwillingness to discuss and consider the proposals contained inthe contract prepared by the I. B. E. W. which, as Carle informedRand, were to be used merely as the basis for negotiations.Carleassumed the entire burden of attempting to reach some mutually sat-isfactory terms.Rand admitted on cross-examination that he hadtendered no counterproposals.In its brief, the respondent arguesthat the record "shows many negotiations of an amicable nature."It is true that the respondent was courteous to the committees of theI.B. E. W. and granted them audiences when requested.As we havepointed out, however, the Act does not guarantee merely the barrenright of discussion.It contemplates the consideration in good faithof the proposals advanced by both parties with a view towards theembodiment of those terms which are mutually satisfactory in anagreement.23The respondent not only opposed an agreement with the I. B. E. W.and refused to bargain in good faith, but also denied the I. B. E. W.recognition as the exclusive bargaining agency for the electricalemployees.Carle asked Rand at the conference held on July 9, 1938,if he recognized the I. B. E. W. as the bargaining agent for theelectrical employees and received a negative reply.Rand did add, inu Matter of InlandSteelCompanyandSteelWorkers Organizing Committee and Amal-gamated Association of Iron, Steel and Tin Workers of North America,Lodge Nos.64,1010,and 1101,9N.L. R.B. 783;Matter of Western FeltWorks,a corporation,andTextileWorkers Organizing Committee,Western Felt Local,10 N.L. R. B. 407.22Matter of Brashear Freight Lines, Inc.andInternational Association of Machinists,District No. 9, affiliated with theAmericanFederationof Labor,13 N. L. R.B. 191.23Globe Cotton Mills v. N. L.R. B.,103 F.(2d) 91(C. C. A. 5),enf'g in partMatter ofGlobe Cotton MillsandTextileWorkers Organizing Committee,6 N. L. R. B. 461. GULF PUBLIC SERVICE COMPANY581explanation, "that the members of Local 790 [I. B.' E. W.] were inthe minority as compared with the entire employee pay roll of theGulf Public Service Company."However, since the expired agree-ment established the appropriateness of the unit sought by the I. B.E.W. and the respondent knew that the I. B. E. W. represented amajority therein, this argument affords no " justification for the re-spondent's refusal to bargain.The respondent made the same argu-ment in June 1935 and thereafter recognized the I. B. E. W. as theexclusive representative of the electrical employees.The contract,in which this recognition was granted, fixed the appropriateness ofa unit composed of the electrical employees.We find that the respondent has refused to bargain collectivelywith the I. B. E. W. as the exclusive representative of its employeesin an appropriate unit.We also find that the respondent has, byits refusal to bargain with the I. B. E. W. and by the statement andenforcement of its policy against contracting with a labor organiza-tion, interfered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act.As a result of the unfair labor practices enumerated above, themembers of the I. B. E. W., whose names are listed in Appendix A,struck on July 9, 1938.We find, accordingly, that the strike wascaused by the respondent's refusal to bargain with the I. B. E. W.and by its unfair and coercive policy against contracting with labororganizations. 24On July 11, 1938, the respondent discharged the employees whosenames arelisted in Appendix A because of their participation in thestrike.As we have found, these employees struck as a result of therespondent's unfair labor practices.Under Section 2 (3) of .the Act,they remained employees of the respondent. In discharging theseemployees, the respondent has discriminated against them becauseof their membership and activity in the I. B. E. W.25We find, inconsequence, that the respondent has, by discharging these employeesbecause of their activity and membership in the I. B. E. W., dis-24 Cf.Matter of Brashear Freight Lines,Inc.andInternational Association of Machinists,DistrictNo. 9, affiliated withthe AmericanFederationof Labor,13N. L. R. B. 191.See alsoRepublicSteelCorporationv.N. L. R.B.,107 F. (2d) 472(C.C.A. 3),enf'gMatter of Republic Steel CorporationandSteelWorkers Organizing Committee,9.N. L.R. B. 219.w Cf.El Paso Electric Company, a corporationandLocal Union 585,International Broth-erhood of ElectricalWorkers; and N.P. Clay, et at.,13 N. L. R. B. 213,wherein wesaid,"It is settledthat anemployer may not terminate Irrevocablythe employer-employeerelationship simply because his employees,engaging in concerted activities for mutual aidand protection,elect to remain away fromtheir workon strike,"citingMackay Radio &Telegraph Company v.N. L. If. B.,304 U.S. 333,rev'g 92 F. (2d) 761(C. C. A. 9), andenf'g as modifiedMatter of Mackay Radio&Telegraph Company, a corporation,andAmeri-can Radio Telegraphists'Association,San Francisco,Local No.3, 1 N. L.R. B. 201, wherethe Courtstated, "the strikers remainedemployees for thepurpose ofthe Act and wereprotected against the unfair labor practices denounced by it." 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDcouraged membership in a labor organization and has thereby inter-fered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.B. The allegedly discriminatory discharge of StevensH. D. Stevens was hired in May 1935 and worked for the respond-ent as a lineman in Jacksonville, Texas, until he quit or was dis-charged on June 2, 1937.He was business manager of the I. B. E. W.,which he joined in May 1935, a member of many committees ofthe I. B. E. W., and active in soliciting new members.Towards the latter part of May 1937, Rand, the respondent's dis-trictmanager, informed Stevens that he intended to transfer himto Overton, Texas, to assume Paul Evans' job as service man in thattown.Evans, Rand explained, would be brought to Jacksonville totakeH. D. Gilliam's job as service man and Gilliam, who wasformerly a lineman, would be given Stevens' job in the line crew.His transfer, Stevens was told, would be made at the same salaryhe was earning in Jacksonville.Stevens protested, claiming that hehad never worked as a service man.He was told by Rand that hewould be sent to a refrigeration school in Dallas, Texas.The meet-ing ended, according to Stevens' testimony, when he told Rand that hewould study the matter.Rand testified that Stevens said "I will tryit.Iwill try anything once." - Stevens was then told that thetransfer was to take effect on June 1, 1937.On June 1, 1937, according to Rand, Stevens came to see him andsaid that he had been offered two other jobs.Rand replied that hewould regret the loss of Stevens but would not stand in his way.Stevens did not remember whether he had told Rand he was offeredtwo other jobs.He did not, however, deny that he had so informedhim.The following day, Stevens reported for work with the line crewin Jacksonville.When Rand received word that Stevens was work-ing with the line gang, he had Grey, the line foreman, send Stevensto his office.Stevens testified that Rand said to him at that time,"What is this I hear about you not going to Overton?" Stevensretorted, "I am not going."Rand then explained, "I am movingPaul Evans down here now, and I am moving Gilliam out on yourjob."Stevens protested, "I have got seniority out on the line crew,"and Rand answered, "You don't have any seniority out there" and"I will work these men where I please."Rand added that Hall, thelocalmanager in Overton, had especially asked-to have Stevens.When Stevens persisted that he would not go to Overton, Rand saidto him "Well, you are through then.You will have to quit." Ste-vens replied that he would not quit and Rand then said, "You are GULF PUBLIC SERVICE COMPANY583through."Rand maintained, in his version of the meeting, thatStevens had said, "Well, I don't want the job."Whether Stevens quit or was discharged, we are not convinced thathis transfer was discriminatory.The three, persons involved in thetransfer were all members of the I. B. E. W.Evans, who was trans-ferred from Overton to Jacksonville, had also started in the line crewin Jacksonville and, according to Rand, had been elevated to his posi-tion as service man in Overton. Stevens claimed that the transferwas not a promotion.When he was asked, "You mean you just don'tregard it that way, or it isn't regarded that way?" he replied, "Idon't regard it that way, myself." Stevens was not a native ofJacksonville and was living in a furnished apartment.He wouldnot have been greatly inconvenienced by the transfer, which was tobe made at the same salary he was earning.Overton is not far distantfrom Jacksonville and the transfer would not have materially inter-fered with his union activities.Furthermore, the transfer did notcome at a crucial point in the development and growth of theI.B. E. W.In view of all the circumstances, we find that Stevens was notdiscriminated against because of his activity or membership in theI. B. E. W.C. Interference with and domination and support of theCooperativeAs noted above, the respondent over a period of years steadfastlyrefused to bargain collectively with the I. B. E. W. and dischargedthose employees who struck in protest against its refual to bargain.These unfair labor practices inevitably impressed upon the employeesthe futility of seeking representation in an outside labor organiza-tion and thereby lent impetus to the creation of an inside union.26.Sometime after July 9, 1938, George Burrill, a meter tester em-ployed in Jacksonville, Texas, conceived the idea of forming an in-side union.On the morning of August 6, 1938, 2 days before thecommencement of the hearing in this proceeding, he and Paul Evans,a service man in Jacksonville, began to organize an inside union.Each, individually, asked for and obtained permission from GlenGreen, the auditor, to take off the rest of the day.Green was notinformed of the reason for their request.Burrill and Evans then26 Cf.Matter of Texas Mining&SmeltingCompanyandInternational Union of Mine,Mill & SmelterWorkers, LocalNo.412,13 N. L. R. B. 1163,wherein we said :"Success of the respondent's campaign against the Union entailedone of tworesults,each destructiveof employees'rights ; either that the organizationalefforts of the em-ployees be crushed, or,as actually occurred,that suchefforts bedivertedinto channelsmore acceptable to the respondent.Both consequenceswere reasonably within the respgnd-ent's contemplation when it resorted to unfair labor practices designed to destroy theUnion."283029-41-vol. 18-38 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDenlisted the assistance of Floyd Carlton,a salesmanfor the respond-ent, who agreed to drive them to and from the towns in which therespondent maintained employees.These three.employees left Jacksonville for Troup, Texas, at ap-proximately 11: 30 a. m. Lloyd Lattimore,local managerin Troup,was the first person with whom they conferred on their arrival inthat town.They asked him for permission to speak to the employeesin Troup about the Cooperative and for the name of a lawyer whocould assist them in its formation.Lattimore granted their requestto speak to the employees and suggested the name of Ward Chandler,an attorney in Troup.Burrill and Evans.then went to Chandler'soffice and discussed with him the organization of the Cooperative.They prepared in his office cards which provided that the under-signed designated three named employees as a committee "to repre-sent me for the purposes of collective bargaining with my employer,Gulf Public Service Company, and to representme in ahearingbefora the National Labor Relations Board." The three namedemployees were T. J. Fields, a service man in Troup, James Salman,employed in Rusk, Texas, and Burrill.These employees were alsodesignated as president, vice president and secretary, and treasurerof the Cooperative on a separate petition which was prepared afterBurrill, Evans, and Carlton had left Chandler's office.From Chandler's office, Burrill and Evans returned to see Latti-more and enrolled him as the first member of the Cooperative.Having been granted permission to speak to the other employees inTroup, Burrill and Evans proceeded to solicit them to join the Co-operative.Three more members were secured in Troup.Burrill,Evans, and Carlton then left Troup and drove first toOverton, Texas, and subsequently to Alto and Rusk, Texas. In eachof these towns, they proceeded substantially as they had in Troup.First they enrolled the local manager as a member and then solicitedthe employees under him to join?? In Rusk, A. E. Laney, the localmanager, not only joined first but had Ethel Pledger, the cashier,step out to the car in which Burrill and Evans were seated.Pledgerwas then asked to and did join the Cooperative.Upon their returnto Jacksonville, Burrill and Evans enrolled many additional mem-bers for the Cooperative on this and the next day, August 8, 1938.The Cooperative has not asked for nor has it obtained recognitionfrom the respondent.On August 14, 1938, it held its first meeting.27 This procedure was subject to slight exception.Dorrell, service man in Overton, wasasked to join before his local manager had become a member.Burrill and Evans claimedthat Mrs. Poore,cashier and wife of the local manager in Alto, joined before her husband,Clyde Poore.However, on the petition designating Fields, Salman,and Burrill as officersof the Cooperative,which employees signed as they joined the Cooperative,Clyde Poore'ssignature appears before that of his wife's. GULF PUBLIC SERVICE COMPANY585At this meeting, it was decided to reject the applications of A. E.Laney, A. A. Hall, Clyde Poore, and Lloyd Lattimore, all localmanagers.Poore and Laney were present at this meeting.Accord-ing to the minutes of this meeting, their applications were rejected"because of possible ineligibility."Burrill explained that "we understood, at least, that companyofficials wouldn't be allowed to participate in any fashion in theemployees' union" and "the question was raised as to whether underthe title ' they [local managers] had, whether they were officials, orweren't officials."It cannot be questioned that the local managers occupied super-visory positions.28This was recognized by the organizers of theCooperative when they asked Lattimore, local manager in Troup,for permission to speak to the employees in Troup. Lattimoregranted this permission, suggested the name of an attorney to assistin the formation of the Cooperative, and then joined the Cooperativehimself.He was the first person to become a member.When theother employees in Troup were asked to and did join the Coopera-tive, they observed Lattimore's name on the petition.With theknowledge that their immediate superior had become a member,these employees could logically infer the propriety of joining them-selves.In each town in which they organized, Burrill, Evans, andCarlton made certain to enroll the local manager as soon as possibleand then enlist the other employees in that town.This procedurewas followed with only slight, variations.Laney, local manager inRusk, not only signed first but had Pledger, cashier in Rusk, comeout to confer with, the organizers of the Cooperative.After theCooperative had obtained its membership, the local managers wererejected as members "because of possible ineligibility."Their serv-ices were no longer necessary. It is our opinion that the respondenthas, through its local managers, given aid and support to the Coop-erative.-29We find that the respondent has dominated and interfered withthe formation and administration of the Cooperative and has con-tributed support thereto and that it has thereby interfered with,28 See footnote 12,Supra.29 In finding that the respondent gave aid and assistance to the formation of the Cooper-ative through the activities of its local managers,we are not unmindful of the fact thatJ.A. Atkinson,line superintendent In charge of the line crew,Is and has been for years amember of the I. B. E. W. Qualifications for membership in a union are, of course, withinthe control of the union and not the Board and a union might,if it considers it expedient,admit supervisory employees to membership.However, when a supervisory employee joinsa labor organization while it is in the process of formation, and, in fact,precedes theemployees who work under him into the union, his membership therein inevitably leaves Itsmark upon the employees who are thereafter asked to join.Cf.Matter of Tennessee Cop-per CompanyandA. F. of L.Federal Union No. 21164, 8 N.L. R. B. 575. 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDrestrained,and coerced its employees in the exercise of rights guar-anteedin Section7 of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe find that the activities of the respondent set forth in SectionIII1 A and C above, occurring in connection with the operations ofthe respondent described in Section I above, have a close, intimate,.and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and ob-structing commerce and the free flow of commerce.THE REMEDYAs we have found that the power-plant operators, power-plantfiremen, power-plant maintenance men, assistant chief engineer, linesuperintendent, line foreman, line crew, service men, and meter read-ers inthe power and distribution departments in Cherokee, Anderson,Smith, and Rusk counties, Texas, constitute a unit appropriate forthe purposes of collective bargaining and that the I. B. E. W. hasbeen designated as the exclusive bargaining representative by amajority of the employees within this unit, we shall order the re-spondent upon request to recognize the I. B. E. W. and bargain withit as such exclusive representative.We have also found that the respondent discharged the employeeslisted in Appendix A, who engaged in the strike, on July 11, 1938,becauseof their membership and activity in the I. B. E. W.We will,accordingly, - order the respondent to offer to reinstate these em-ployees to their former or substantially equivalent positions.Inasmuch as the respondent discharged the strikers on July 11,1938, it is impossible to ascertain when the strikers would haveabandoned the strike and returned to work in the absence of the re-spondent's action in discharging them.Had the respondent not dis-charged the strikers, their back pay would have commenced fromthe date when they applied for work.However, by dischargingthem, the respondent made it useless for the strikers to apply fortheir jobs.Since the uncertainty is caused by the respondent'sillegalact in discharging the strikers because of their union activity,we will indulge in no presumption as to how long the strike mightotherwise have lasted.30Accordingly, in order to restore the statusquo as nearly as possible under the circumstances, our order shallprovide for back pay for the discharged employees listed in Ap-°The average duration of strikes in 1938 was 23.3 calendar days.United States De-partment of Labor, Bureau of Labor Statistics,Bulletin No.651, "Strikes in the UnitedStates 1880-1936," p. 51. GULF PUBLIC SERVICE COMPANY587pendix A from the date of the discharge, July 11, 1939.31We shallorder the respondent to make the discharged employees, listed inAppendix A, whole for any loss of pay they have suffered by reasonof their respective discharges by payment to each of them of a sumequal to the amount he normally would have earned as wages fromthe date of his discharge to the date of the offer of reinstatement,less his net earnings 32 during said period.Since we have found that the respondent has dominated and inter-fered with the formation and administration of the Gulf PublicService Employees Cooporative and has contributed support to it, weshall order the respondent to refuse to recognize it as the representa-tive of any of its employees for the purpose of collective bargaining.THE PETITIONWe have determined the appropriate bargaining unit and foundthat a majority of the respondent's employees within that unit haddesignated the I. B. E. W. as their representative for the purposes ofcollective bargaining.Accordingly, we shall dismiss the petition ofthe I. B. E. W. for certification.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalBrotherhood of ElectricalWorkers, Local .790,and Gulf Public Service Employees Cooperative, are labor organiza-tions, within the meaning of Section 2 (5) of the Act.2.By dominating and interfering with the formation and adminis-tration of, and contributing support to, the Gulf Public ServiceEmployees Cooperative, the respondent has engaged in and is engag-ss Cf.Matter of ElPasoElectric Company, a corporationandLocal Union 585, Interna-tional Brotherhood of Electrical Workers; and N. P. Clay, etat.,13 N. L. R. B. 213;see alsoRemington Rand, Inc., v. N. L. R.B., 94 F. (2d) 862 (C. C. A. 2). cert. denied304 U. S. 576, enfgMatter of Remington Rand, Inc.andRemington Rand Joint ProtectiveBoard of the District CouncilOfficeEquipment Workers,2 N. L. R. B. 626;Black DiamondSteamship Corporation v. N. L. R. B.,,94 F.(2d) 875 (C. C. A. 2), cert. denied 304 U. S.579, enf'gMatter of Black Diamond Steamship CorporationandMarine Engineers' Bene-ficial Association,Local No. 33, 3 N. L. R. B. 84.32By "net earnings" is meant' earnings less expenses, such as for transportation, room,and board, incurred by an employee In connection with obtaining work and working else-where than for the re,pondent, which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere.SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of Amer-ica,Lumberand SawmillWorkers Union, Local2590, 8 N. L. R. B. 440.Monies receivedfor work performed upon Federal, State, county, municipal, or other work-relief projectsare not considered as earnings, but shall be deducted from the sum due the employee, andthe amount thereof shall be paid over to the appropriate fiscal agency of the Federal,State, county, municipal, or other government or governments which supplied the fundsfor said work-relief projects. 588DECISIONS OF NATIONAL LABOR RELATIONS BOARDing in unfair labor practices, within themeaningof Section 8 (2)of the Act.3.The power-plant operators, power-plant firemen, power-plantmaintenance men, assistant chief engineer, line superintendent, lineforeman, line crew, service men, and meter readers employed by therespondent in the power and distribution departments in Cherokee,Anderson, Smith, and Rusk counties, Texas, excluding office,clerical,and supervisory employees not hereinbefore mentioned, constitute aunit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.4.International Brotherhood of Electrical Employees, Local 790was on July 20, 1937, and at all times thereafter has been the exclusiverepresentative of all employees in such unit for the purposes ofcollective bargaining, within the meaning of Section 9 (a) of the Act.5.By refusing and continuing to refuse to bargain collectively withInternational Brotherhood of Electrical Employees, Local 790, as theexclusiverepresentative of the employees in the above-stated unit, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (5) of the Act.6.By discriminating in regard to hire and tenure of employmentof the employees listed in Appendix A, and therebydiscouragingmembershipin a labor organization, the respondent has engaged in andis engagingin unfair labor practices, within themeaning ofSection8 (3) of the Act.7.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.8.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7) ofthe Act.9.The respondent has not discriminated against H. D. Stevens inregard to hire or tenure of employment or terms or conditions ofemployment, within the meaning of Section8 (3) ofthe Act. 'ORDERUpon the basis of the findings of fact and conclusions of law,. andpursuant to Section 10 (c) of the National Labor Relations Act, theNational Labor Relations Board hereby orders that the respondent,Gulf Public Service Company, and its officers, agents, successors, andassigns shall:1.Cease and desist from :(a)Discouraging membership in International Brotherhood ofElectricalWorkers, Local 790, or any otherlabor organization of its1 GULF PUBLIC SERVICE COMPANY589employees by discriminating in regard to hire or tenure of employ-ment or any terms or conditions of employment;(b)Dominating or interfering with the administration of GulfPublic Service Employees Cooperative or dominating or interferingwith the formation or administration of any other labor organizationof its employees or contributing support to Gulf Public ServiceEmployees Cooperative or to any other labor organization of itsemployees ;(c)Refusing to bargain collectively with International Brother-hood of Electrical Workers, Local 790, as the exclusive representativeof the power-plant operators, power-plant firemen, power-plant main-tenance men, assistant chief engineer, line superintendent, line fore-men, line crew, service men, and meter readers in the power anddistribution departments in Cherokee, Anderson, Smith, and Ruskcounties, Texas, excluding office, clerical, and supervisory employeesnot hereinbefore mentioned, in respect to rates of pay, wages, hoursof employment, and other conditions of employment;(d) In any other manner interfering with, restraining, or coercingits employees in the exercise of their right to self-organization, toform, join,' pr assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action, which the Board. findswill effectuate the policies of the Act:(a)Offer to. the employees listed in Appendix A immediate andfull reinstatement to their former or substantially equivalent posi-tions, without prejudice to their seniority and other rights and priv-ileges, dismissing, if necessary, any employees hired by the respondentsince July 9, 1938;(b)Make whole the employees named in Appendix A, for anylosses of pay they have suffered by reason of their discharge, bypayment to each of them of a sum of money equal to that which hewould normally have earned as wages from July 11, 1938, to the dateof the respondent's offer of 'reinstatement, less his net earnings duringthat period, deducting, however, from the amount otherwise due tohim monies earned by him during that period for work performedupon Federal, State, county, municipal, or other work-relief projects,and pay over the amount so deducted to the appropriate fiscal agencyof the Federal, State, county, municipal, or other government orgovernments which supplied the funds for said work-relief projects;(c)Refuse to recognize Gulf Public Service Employees Coopera-tive as a representative 'of any of its employees for the purpose of 590DECISIONSOF NATIONALLABOR RELATIONS BOARDdealing with the respondent concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other conditions ofwork ;(d)Upon request, bargain collectively with International Brother-hood of ElectricalWorkers, Local 790 as the exclusive bargainingrepresentative of the employees in the unit found appropriate;(e) Immediately post notices to its employees in conspicuous placesthroughout its plant and offices stating that the respondent will ceaseand desist in the manner set forth in 1 (a), (b), (c), and (d), thatitwill take the affirmative action set forth in 2 (a), (b), (c), and (d)of this Order, that the respondent's employees are free to become orremainmembers of the International Brotherhood of ElectricalWorkers,' Local 790, and that the respondent will not discriminateagainst any employee because of membership or activity in thatorganization; and maintain such notices for a period of sixty (60)consecutive days from the date of posting;(f)Notify the Regional Director for the Sixteenth Region inwriting within ten (10) days from the date of this Order what stepsthe respondent has taken to comply therewith.AND IT IS FURTHER ORDERED that the complaint be, and it is herebydismissed, to the extent it alleges that the respondent has engagedin unfair labor practices in connection with the discharge of H. D.Stevens.AND IT IS FURTHER ORDEREDthat the petition for certification ofrepresentatives, filed by International Brotherhood of ElectricalWorkers, Local 790 be, and it hereby is, dismissed.APPENDIX AJ. A. Atkinson.B. W. Andrews.R. T. Bellamy.W. H. Crow.L. F. Dunlop.S. F. Fulton.F. Gray.M. Grey.A. Griggs.M. L. Hackett:W. G. McKeown.W. M. Ragsdale.J. J. Richardson.